Citation Nr: 1634026	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1978, and from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for migraine headaches with an initial rating of 10 percent, effective September 3, 2004.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.

In July 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

In February 2013, the Board, in relevant part, denied an initial rating in excess of 10 percent prior to March 25, 2009, and granted a 30 percent rating, but no higher, as of March 25, 2009, for the Veteran's migraine headache disability.  The Veteran appealed the February 2013 decision relevant to such disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the Secretary and the Veteran's (the parties') Joint Motion for Partial Remand (Joint Motion).  As such, the Board's February 2013 decision, to the extent that it denied entitlement to an initial rating in excess of 10 percent prior to March 25, 2009, and in excess of 30 percent thereafter for migraine headaches, was vacated and remanded pursuant to the Joint Motion.

In September 2014, the Board, in relevant part, remanded the Veteran's claim for a higher initial rating for his migraine headache disability for further development consistent with the February 2014 Joint Motion.

In a June 2015 decision, the Board granted an initial 30 percent rating for migraine headaches for the entire period on appeal.  To the extent that a higher rating was denied, the Veteran appealed such decision to the Court.  In June 2016, the parties entered a Joint Motion to move the Court to vacate and remand the June 2015 Board decision with regard to the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches.  The Court granted such Joint Motion in an Order dated July 2016, and the issue now returns to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's migraine headaches have been characterized by prostrating attacks occurring on average once per month, with symptoms including nausea, photophobia, and phonophobia, and necessitating lying in a dark room with ice packs.

2.  For the entire period on appeal, the Veteran's migraine headaches have not nearly approximated very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Relevant to the migraine headaches, a letter sent to the Veteran dated in December 2007 addressed the elements of service connection prior to the grant of service connection for migraine headaches.  Additionally, the December 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Moreover, the propriety of the initially assigned rating for the Veteran's headaches is on appeal from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his migraine headaches, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Veteran's statements in support of his claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran was afforded VA examinations addressing the nature and severity of his migraine headaches in March 2007, January 2011, September 2012, and December 2014.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected migraine headache disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that his headache disability has increased in severity since the December 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim, and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's headache disability, to include the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, after the Court's February 2014 Joint Motion, the Board sought additional development with respect to the Veteran's headaches, to include obtaining a VA examination with a retrospective opinion and allowing the Veteran an opportunity to identify additional treatment records referable to such disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's September 2014 remand directives, and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In September 2014, the matter was remanded in order to provide the Veteran an opportunity to identify any outstanding treatment records referable to his headaches and, thereafter, to schedule him for a VA examination with a retrospective medical opinion.  Thereafter, in an October 2014 letter, the Veteran was requested to identify or submit any outstanding VA or non-VA treatment records.  While the Veteran did not reply to such letter, the AOJ subsequently obtained VA treatment records dated through February 2015.  Additionally, as previously noted, the Veteran was afforded a VA examination in December 2014 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the September 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected migraine headaches have been assigned a 30 percent rating, effective September 3, 2004, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.   

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

A May 2005 private medical statement indicates that the Veteran had been treated by Dr. R.U. on numerous occasions between January 1992 and January 1999.  A May 2005 record of Dr. L.B. reflects that the Veteran was seen for a 2 day history of headaches with nausea, assessed as migraines. 

In a November 2005 statement, the Veteran reported that, in May 2005, Dr. B. had given him Zomig spray for treatment of headaches.  He also reported that, in November 2005, Dr. J. gave him an injection for his migraine headaches and prescribed Axert, Migquin, and promethazine.

In April 2006, Dr. R.U. provided a medical statement indicating that he had been treating the Veteran intermittently since 1997 for migraine headaches.  It was noted that he had come for treatment with a previous diagnosis of migraines and had reported that these started in the military.  It was further observed that the headaches were treated with medications such as Imitrex.  Private medical records document complaints of headaches in November 2005, June 2006, August 2006, and January 2007.

A July 2006 VA record documents a history of headaches since 1991, occurring once every 1 to 2 weeks, described as "global" and associated with photophobia and nausea.  It was noted that this condition had been previously treated with Imitrex, but due to hypertension, it was now being treated with Excedrin migraine.  He did not have a headache upon appointment.  Migraine headaches were assessed.

A VA examination was conducted in March 2007, and the claims folder was reviewed.  The history indicated that the Veteran had complained of migraine headaches in November 1990 during service and had acknowledged having recurrent headaches on a May 1991 physical examination form.  It was also noted that he had been medically followed for headache symptoms since 1992.

On examination, the Veteran reported that he got headaches 2 to 3 times a week, pulsating in nature, and associated with nausea, photophobia, and phonophobia. During headache episodes, the Veteran stated that he would take a Fioricet, and the headache would resolve in a couple of hours, but he had to lie down in a dark room and was incapacitated in the meantime.  It was noted that, about 4 times a year, he went to a private doctor for injections due to severe headaches which did not respond to pills (last seen in January 2007).  The report mentioned that Fioricet was working as treatment.  Migraine headaches were diagnosed, and the examiner opined that it was more likely than not etiologically related by continuity to military service.

Private medical records document that the Veteran was seen for complaints of headaches in August 2007, assessed as headache tension, variant migraine headache, and hypertension.  He was seen for treatment of headaches in January 2007; August 2007 (3 day history), October 2007; November 2007 (associated with URI); January 2008 (3 day history), and February 2008 (intermittent headaches); (see also February 2008 statement of Dr. R.U.).

In a March 2009 statement from the Veteran, he indicated that he had filed for Family Medical Leave Act (FMLA) status at his job.  He mentioned that he had recently been seen by a VA neurologist and that divalproex had been prescribed. 

A VA neurology consultation record of March 25, 2009, indicates that the Veteran complained of frequent headaches since 1991, described as throbbing.  He indicated that he experienced headaches at least once a week and reported that these occasionally lasted for 48 hours.  He stated that he experienced mild headaches twice a week which were relieved by Excedrin.  It was noted that at times he missed work due to headaches.  The physician determined that the neurological examination was normal and that the Veteran's headaches were consistent with migraine without aura.  It was noted that he was also experiencing tension headaches which at times evolved into migraines.  It was concluded that the frequency, severity, and duration of symptoms warranted preventive treatment, and a trial of Depakote was recommended.

The file contains the Veteran's FMLA application dated in April 2009 identifying migraine headaches as the primary disability.  The report indicated that the Veteran experienced headache episodes 1 to 2 times a month, requiring 1 to 3 days of leave per episode.

In April 2009, Dr. R.U. offered a statement for the file indicating that the Veteran had been treated on March 2009, and mentioning that there were times when he self-treated migraines without seeing a physician. 

When seen by VA neurology in September 2009, the Veteran reported that his headaches were under fair control.  He mentioned having 1 to 2 headaches a week, mostly relieved with over the counter medication.  It was noted that he remained on Depakote for migraine prevention.  In March 2010, the Veteran was seen for another VA neurology consultation.  At that time, he reported having 2 episodes of migraine headaches since September 2009, aborted with zolmitriptan.  An impression of migraine without aura under good control was made, with mention of only 2 headache episodes during the past 6 months. 

In April 2010, Dr. R.U. offered a statement for the record indicating that he had treated the Veteran for headaches in: February 2008, February 2009, March 2009, July 2009, October 2009, and February 2010.

The Veteran's wife also provided a statement indicating that the Veteran had suffered from headaches since service and that post-service he sometimes received injections for treatment.  She also confirmed that he had applied for FMLA status at work due to this condition.

In a May 2010 rating action, service connection was established for migraine headaches, for which an initial 10 percent evaluation was assigned effective from September 3, 2004.

In an August 2010 statement, the Veteran indicated that he believed that his headaches had increased in severity.

Records from Dr. R.U. reflect treatment for headaches in February 2010 (mixed), and August 2010 (chronic, mild).

A VA neurology note from September 23, 2010, indicates that the Veteran reported having an increase in his headache frequency during the past 4 months.  It was noted that he was experiencing 2 to 3 headaches a week, described as throbbing, and that he was still taking divalproex.

A VA neurological examination was conducted in January 2011, and the claims folders were reviewed.  The Veteran complained of having migraines for years.  He reported that the condition was stable until about 6 months previously when they increased in severity.  The report mentioned that a records review showed that the Veteran had been seen in March 2010 by Dr. E., at which time he reported having just 2 headache episodes during the past 6 months; in contrast, it was documented that when seen again by Dr. E. in September 2010, he reported that headaches were occurring 3 times a week.

On examination, the Veteran reported that he had been having 3 to 4 headaches a week for the past 6 months, accompanied by throbbing pain.  He indicated that the headaches last for 4 hours to all day, and described himself as incapacitated until the headache went away.  The Veteran stated that he worked full-time and had not missed any work at the post office for the past 2 months, but had missed 6 to 7 days during the past year due to headaches.  Treatment with the medications Depakote, Maxalt, and Excedrin was reported.  The examiner reported a diagnosis of migraine headaches, symptomatic with residuals.

A VA neurology note from February 2011, indicates that the Veteran had experienced a recent flare-up of headaches since September 2010.  When seen in June 2011, it was noted that his headaches were under good control on 2 medications.

The file contains the Veteran's FMLA application information dated January 2011, indicating that he had been approved for FMLA status, due to a history of intermittent migraine headaches.  His physician certified that headaches occurred 1 to 2 times a month, lasting for 1 to 3 days per episode.

Leave records from the Veteran's employer show that he missed 6 days of work due to headaches during 2010, and 8 days during 2011.

The Veteran presented testimony at a Board hearing held in July 2012.  He indicated that he was experiencing migraine headache 3 times a week and that once or twice a month he had to lay down in a dark room with ice packs.  He estimated that he had experienced incapacitating headaches 6 to 7 times during the past year.  He mentioned that he was under treatment through VA for headaches.  The transcript reflects that the Veteran was employed as a mail handler and indicates that the headaches interfered with his employment, to the extent that he had to take medication.  He estimated that he missed one day of work every 2 months due to headaches.

VA treatment records include a March 2012 neurology note indicating that the Veteran reported having more frequent migraines, occurring 2 to 3 times a week, and at work.  A July 2012 entry indicates that since last seen in March 2012, the Veteran reported improvement of the headache frequency with an increased Divalproex dose.

At the September 2012 VA examination, the examiner indicated that the Veteran had a diagnosis of migraine headaches that were initially spaced and became more numerous in 2010.  The headaches improved to the point that the Veteran did not miss work after modification of treatment in 2010.  The examiner reported that, at the time of the examination, the Veteran gets migraines twice per week at which time he takes his medication right away, and the medication helps most of the time.  The examiner noted that the Veteran works in a post office and that he continues to work through most of the episodes of migraine, usually lasting a couple of hours.  Once or twice per month, the Veteran might develop severe and long-lasting episodes of migraine of one to three days duration.  The migraines feel like a throb over the occipital, top of the head, and frontal areas with photophobia and phonophobia.  The Veteran was noted to continue working with most of the migraines except for the most severe ones that come once or twice a month, at which time he stays home.

The September 2012 examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain with a frequency, on average, of once every month over the last several months.  With respect to functional impact, the examiner reported that the Veteran's headache condition impacts his ability to work and gave the example that the Veteran stays home once or twice per month.

Pursuant to the September 2014 Board remand, a retrospective opinion was sought in December 2014.  At the December 2014 VA examination, the Veteran reported severe headaches about once a month lasting most of the day, and less severe headaches about once a week.  He indicated that he was currently having incapacitating headaches about once "every couple months" lasting from half to all day.  The examiner opined that there had been no significant change in the Veteran's headaches since his last VA examination in September 2012.  The examiner noted that the Veteran's headaches do not produce severe economic inadaptability.  He noted that the Veteran reported currently missing about a half to one full day of work every two months.  The examiner noted that the Veteran currently has no functional limitations except for every two months when for one half to a full day, he is limited to bedrest.

The December 2014 examiner reported that the Veteran has had characteristic prostrating attacks of migraine headache pain with a frequency, on average, of once in 2 months, over the last several months.  The examiner indicated that the Veteran does not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The examiner reviewed the claims file and noted that the Veteran's headaches appear to have been improving over the past 10 years.  In support of such opinion, the examiner cited treatment records from July 2013, January 2014, and November 2014, indicating that the Veteran's migraines were under good control.  With regard to the frequency of the Veteran's migraine headaches, the examiner reported that since 2004, the frequency has varied from twice a month to monthly, and currently the Veteran is having incapacitating migraines "every couple months," as mentioned above.  The examiner indicated that the Veteran has had characteristic prostrating attacks occurring on an average of once a month over a several month time period.

Based on the foregoing evidence of record, to include medical treatment notes, VA examinations, and the Veteran's and his wife's statements, the Board finds that an initial rating in excess of 30 percent for migraine headaches is not warranted.  In this regard, the Board finds that the evidence does not show that the Veteran has migraines with very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that 38 C.F.R. § 4.124a does not provide a specific definition for "very frequent," but the VBA Manual M21-1 provides guidance regarding frequency of migraines as it applies to Diagnostic Code 8100.  Specifically, the VBA Manual M21-1 states that the overall rating criteria structure in 38 C.F.R. § 4.124a, Diagnostic Code 8100, indicates that "very frequent" characteristic prostrating migraine attacks occur, on average, less than one month apart over the last several months.  See VBA Manual M21-1, III.iv.4.G.7.f.

In the Veteran's case, the Board finds that, while the Veteran does experience prostrating attacks occurring on average once per month, with symptoms including nausea, photophobia, and phonophobia, and necessitating lying in a dark room with ice packs, such do not occur, on average, less than one month apart.  In this regard, private treatment records document complaints of, and treatment for, headaches in November 2005, June 2006, August 2006, and January 2007, and indicate that prostrating attacks did not occur on average once a month over a duration of several months.  The Board notes that the Veteran reported nausea with his migraines and indicated that, since May 2007, his symptoms include nausea and vision changes, necessitating lying in a quiet room, which is consistent with his testimony at the July 2012 Board hearing regarding alleviation of migraine symptoms by lying down in a dark, quiet room with ice packs.  Also at the Board hearing, the Veteran testified to having incapacitating migraine headaches 6 or 7 times within the past year, which likewise fails to show that such occurred, on average, less than one month apart, which is consistent with the January 2011 VA examiner's report with respect to frequency.  See Board hearing transcript at 4.

Additionally, the September 2012 VA examiner concluded that the Veteran had characteristic prostrating attacks of migraine headache pain with a frequency, on average, of once every month over the last several months.  Similarly, the December 2014 VA examiner reported that the Veteran has had characteristic prostrating attacks of migraine headache pain with a frequency, on average, of once in 2 months, over the last several months.  Moreover, the examiner noted that the Veteran's migraines appear to have improved over the past 10 years.

Therefore, the Board finds that the Veteran does not experience migraines with "very frequent" attacks as defined in VBA Manual M21-1, III.iv.4.G.7.f.  Instead, the evidence in this case shows that, on average, the Veteran's migraine attacks occurred at most once a month, and thus, his migraines do not rise to frequency as required by the criteria for a 50 percent rating in Diagnostic Code 8100.

While the Veteran does not meet the criteria for a 50 percent rating under Diagnostic Code 8100 based on the frequency of his migraine attacks, the Board has further considered, in accordance with the Joint Motions, whether such produce, or are capable of producing, severe economic inadaptability.  See Pierce, supra.  However, in this case, the Board finds that the evidence shows Veteran's migraines have neither produced nor are capable of producing severe economic inadaptability.  The VBA Manual M21-1 states that severe economic inadaptability denotes a degree of substantial work impairment.  See VBA Manual M21-1, III.iv.4.G.7.e.  The evidence shows that the Veteran has worked full-time as a post office employee for at least 30 years, albeit with some missed days, to include FMLA leave, due to his migraine headaches.  Thus, while his migraine symptoms have had some effect on his employment, such did not result in substantial work impairment.  Correspondingly, the Veteran's migraines are not capable of producing severe economic inadaptability.  Furthermore, the assignment of a 30 percent rating acknowledges that his headache disability contemplates the average impairment of earning capacity resulting from such disorder in his civilian occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In any case, as discussed above, the evidence does not show that the Veteran's has had migraines that, on average, occurred more than once a month, and thus, his migraines do not rise to the level of frequency required by the criteria for a 50 percent rating in Diagnostic Code 8100.

Therefore, based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's migraine headaches is not warranted.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected headaches; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected headaches with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the currently assigned 30 percent rating for the Veteran's headaches contemplate the frequency, duration, and severity of such disorder, to include the associated symptomatology of nausea, photophobia, and phonophobia.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected headache disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected headaches disability has rendered him unemployable.  While the Veteran was approved for FMLA leave due to such disability, the record shows that the Veteran is employed by the post office and has remained employed throughout the course of the appeal.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, the evidence shows that the Veteran's migraine disability has been manifested by symptoms that most nearly approximate the rating criteria for a 30 percent rating under Diagnostic Code 8100.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 30 percent for migraine headaches.  Thus, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 30 percent for migraine headaches is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


